Citation Nr: 1129766	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-43 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled to testify at a Travel Board hearing before the Board in June 2011, but cancelled the hearing and did not request to be rescheduled.  Therefore, the Veteran's request for a hearing on his appeal is considered withdrawn and no further action is necessary.  38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a low back disorder is warranted. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

As an initial matter, in December 2009, the National Personnel Records Center (NPRC) notified the RO that the Veteran's original service treatment records had been destroyed in a catastrophic fire in 1971 at NPRC.  Subsequent searches by the RO for the Veteran's service treatment records were unsuccessful, leading the RO to execute a February 2010 memorandum containing a formal finding that his service treatment records were unavailable for review.  

The Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case and to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran contends that his low back disorder is related to an in-service incident in 1944 when he strained and injured his back while lifting a trailer filled with corn to refasten it to a hitch.  The Veteran is competent to report an in-service low back injury, and his assertion regarding this low back injury is found to be credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, service personnel records listed his military occupational specialty (MOS) as Supply Clerk.  In giving due consideration to the places, types, and circumstances of his service under 38 U.S.C.A. § 1154(a), the Board concedes in-service incurrence of a low back injury.

Post-service private medical records dated from February 2006 to June 2008 reflected that the Veteran received intermittent treatment for low back pain with degenerative disc disease, lumbar spondylosis, and mild spinal stenosis to the lower spine.  It remains unclear to the Board whether the Veteran's post-service treatment for a low back disability is related to his period of service, specifically his conceded low back injury in 1944.  

In order to make an accurate assessment of the Veteran's claim of entitlement to service connection for a low back disorder, it is necessary to have a medical opinion discussing whether his claimed low back disorder is related to his period of active service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The examiner must consider the Veteran's lay statements regarding report of in-service injury and post-service continuity of symptomatology of a low back disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

In light of the cumulative record and case law discussed above, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed low back disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine examination to determine the nature, extent, onset, and etiology of any low back disorder found to be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed. 

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed low back disorder was related to the Veteran's period of service, including his conceded in-service low back injury.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements as to in-service injury and continuity of symptomatology of his claimed low back disorder. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

3.  Upon completion of the above and any additional development deemed necessary, readjudicate the issue on appeal with consideration of all evidence obtained since the issuance of the statement of the case in September 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



